Citation Nr: 0405623	
Decision Date: 03/02/04    Archive Date: 03/11/04

DOCKET NO.  03-03 316	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to service connection for major depression, 
claimed as "brain dead," as a result of exposure to 
ionizing radiation.

2.  Entitlement to service connection for a heart disorder as 
a result of exposure to ionizing radiation.

3.  Entitlement to service connection for defective vision as 
a result to exposure to ionizing radiation.

4.  Whether new and material evidence has been received to 
reopen the claim of entitlement to service connection for 
multiple infections, to include a lung disorder, as a result 
of exposure to ionizing radiation.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Bredehorst, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1957 to 
December 1960.

While on active duty the veteran served on board the USS 
Norton Sound, which was a member of Naval Task Force 88.  
During this task force's deployment the Norton Sound launched 
a three stage ballistic missile which carried a low yield 
nuclear warhead into the Earth's upper atmosphere and then 
detonated.  Records show that the appellant's calculated in-
service exposure to radiation as the result of this test was 
0.000 Rem Gamma. 

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Reno, Nevada.

During a July 2003 travel board hearing, the veteran withdrew 
his petition to reopen the claim of entitlement to service 
connection for diabetes due to exposure to ionizing 
radiation.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  Consistent with the 
instructions below VA will notify you of the further action 
required on your part.

REMAND

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107 (West 2002).  VA has since promulgated 
regulations to implement the provisions of the law.  See 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2003).  The 
Act and implementing regulations include an enhanced duty on 
the part of VA to notify a claimant of the information and 
evidence needed to substantiate a claim.  38 U.S.C.A. § 5103; 
38 C.F.R. § 3.159(b).  In addition, they define the 
obligation of VA with respect to its duty to assist the 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).   

Although correspondence dated in December 2000 met all of the 
notice requirements of the Act, the Board finds that 
additional development is necessary to assist the veteran in 
obtaining evidence in support of his claims.  In particular, 
the veteran testified during a travel board hearing that he 
was in receipt of disability benefits from the Social 
Security Administration.  Although Social Security records 
are not controlling in regard to VA's determination, they 
must be obtained.  See 38 U.S.C.A. § 5103A(c)(3); Murincsak 
v. Derwinski, 2 Vet. App. 363 (1992). 

The veteran also stated that he had seen a private physician 
by the name of Dr. Lewis of Elko, Nevada.  The RO should 
attempt to obtain these records on the veteran's behalf.

The Board also notes that there appear to be VA treatment 
records that are not of record.  During the hearing, the 
veteran stated that he was receiving treatment at VA medical 
facilities in Las Vegas, Spokane, and Denver.  Although the 
veteran did not indicate the starting dates for treatment, 
all pertinent records should be obtained and associated with 
the file.  In addition, there are no VA medical records from 
Reno, Nevada after July 2000.  The RO should inquire as to 
whether there are any treatment records after July 2000 and 
associate them with the file.

Finally, service medical records dated in May 1959 indicated 
that the veteran took an overdose of equanil, approximately 
16 pills in total.  Two days after the incident he was noted 
to be nervous.  In light of this information, a nexus opinion 
is necessary to determine if there is a relationship between 
service and depression.

Accordingly, this case is REMANDED to the RO for the 
following action:

1.  The RO should request the veteran to 
identify all VA and non-VA healthcare 
providers who have treated him for his 
claimed disorders since service and ask 
him to sign the appropriate releases.  In 
particular, the veteran should be asked 
for more specific information regarding 
treatment from Dr. Lewis, and dates of 
treatment at VA medical facilities in 
Reno, Las Vegas, Spokane, and Denver.  
Thereafter, the RO should attempt to 
secure these records, and any pertinent 
records obtained should be associated 
with the claims file.  All attempts to 
procure records should be documented in 
the file.  If the RO cannot obtain 
records identified by the veteran, a 
written notation to that effect should be 
placed in the file.  The veteran and his 
representative are to be notified of 
unsuccessful efforts in this regard. 

2.  The RO must review the claims file 
and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A 
are fully complied with and satisfied.  
See also 38 C.F.R. § 3.159; Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); 
Veterans Benefits Act of 2003.  

3.  The veteran should be scheduled for a 
VA psychiatric examination to determine 
the nature, manifestations, and etiology 
of depression.  Any tests or studies 
deemed necessary to make these 
determinations should be undertaken or 
ordered by the physician.  The claims 
folder is to be made available to the 
physician for review.  There should be a 
notation in the report to indicate 
whether the records were reviewed.  The 
physician should provide an opinion as to 
whether it is at least as likely as not 
that the veteran's depression is related 
to service, to include his service on 
board a ship that participated in 
atmospheric nuclear testing.  The 
examiner should set forth in detail all 
findings that provide the basis for the 
opinion.  

4.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications must be associated with the 
claims folder.  The veteran is hereby 
advised that failure to report for a 
scheduled VA examination without good 
cause shown may have adverse effects on 
this claim.

5.  The RO should review the examination 
report to ensure that it is in complete 
compliance with the directives of this 
REMAND.  If the report is deficient in 
any manner, the RO must implement 
corrective procedures.

6.  Upon completion of the requested 
development above, the RO should again 
review the claim.  The RO is advised that 
they are to make a determination based on 
the law and regulations in effect at the 
time of their decision, to include any 
further changes in VCAA and any other 
applicable legal precedent.  If the 
benefits sought on appeal remain denied, 
the veteran and his representative should 
be provided a supplemental statement of 
the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue currently on appeal.  A 
reasonable period of time should be 
allowed for response.  

Thereafter, the case should be returned to the Board if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).


	                  
_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



